Citation Nr: 0721243	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  06-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for left arm nerve 
palsy.

2.  Entitlement to an initial compensable disability rating 
for hiatal hernia with gastroesophageal reflux disease 
(GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1974 to August 1978 and from October 1978 
to October 1980; the Army National Guard from January 1981 to 
October 1985 and the United States Army from June 1986 to 
August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Fargo, North Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The July 2003 rating decision 
granted the veteran's claims of entitlement to service 
connection for the following: a left ankle disability, rated 
as 10 percent disabling; a right shoulder disability, rated 
as 10 percent disabling; lipomas of the head, rated 
noncompensable; a right thumb disability, rated 10 percent 
disabling; a right knee disability, rated 10 percent 
disabling; and GERD, rated noncompensable.  The remaining 
claims (service connection for left arm nerve palsy, chronic 
obstructive pulmonary disorder (COPD), a spine disability, 
hyperlipidemia, chest pain, right elbow disability, dental 
disorders, scars of the legs, hypertension and exposure to 
mustard gas) were denied.

In May 2004, the veteran submitted a timely notice of 
disagreement (NOD) for the issues of entitlement to an 
increased initial evaluation for the left ankle disability, 
right knee disability and GERD as well as entitlement to 
service connection for left arm nerve palsy, COPD and a 
spinal disability.  The RO issued the veteran a statement of 
the case (SOC) in September 2004.  In February 2005, the 
veteran participated in an informal conference with the 
Decision Review Officer (DRO).  A transcript of that 
proceeding has been associated with the claims folder.

The Board notes that in March 2006, the RO increased the 
veteran's left ankle rating from 10 to 20 percent disabling.  
A rating decision in August 2006 also granted service 
connection for the veteran's spine disability.  The veteran 
indicated that he accepted these ratings and did not wish to 
pursue them further.  

The veteran also participated in a Board videoconference 
hearing with the undersigned in April 2007.  A transcript of 
that proceeding has been associated with the veteran's claims 
folder.  Prior to and during the hearing, the veteran stated 
that he wished to withdraw his claims of entitlement to 
service connection for COPD and an increased initial 
disability evaluation for his right knee disability.  As 
such, the Board retains jurisdiction of the two claims 
indicated above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the veteran's claims.

The veteran filed his original claims in April 2003.  In 
response to his claim, the RO issued a letter later in April 
2003, requesting that he clarify the issues he was claiming.  
The veteran provided a detailed explanation in May 2003.  
Unfortunately, the veteran was never issued a notice letter 
compliant with the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran must be provided with this notice prior 
to any further action on the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide the veteran 
with a letter explaining VA's duties to 
notify and assist, compliant with the 
VCAA and any pertinent caselaw.  

The AMC should conduct additional 
development pursuant to the VCAA, as 
necessary, to include obtaining 
outstanding VA medical records and 
ordering a VA examination to determine 
the severity of the veteran's GERD. 

2.  Upon completion of the above, the 
RO/AMC should readjudicate the claims.  
In the event that the claims are not 
resolved to the satisfaction of the 
veteran, he should be provided with a 
supplemental statement of the case.  If 
in order, the case should then be 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



